Exhibit SCANA CORPORATION AND U.S. BANK NATIONAL ASSOCIATION TRUSTEE JUNIOR SUBORDINATED INDENTURE DATED AS OF NOVEMBER 1, 2009 JUNIOR SUBORDINATED NOTES Reconciliation and tie between Trust Indenture Act of 1939 (the “Trust Indenture Act”) and Indenture Trust Indenture Act Section Indenture Section Section 310(a)(1) 7.9 (a)(2) 7.9 (a)(3) Not applicable (a)(4) Not applicable (a)(5) 7.9 (b) 7.8, 7.10 Section 311(a) 7.13 (b) 5.4(a), 7.13 Section 312(a) 5.1 (b) 5.2 (c) 5.2 Section 313(a) 5.4(a) (b) 5.4(a), 5.4(b) (c) 5.4(c) (d) 5.4(d) Section 314(a) 4.6, 5.3 (b) Not applicable (c)(1) 2.1, 12.5, 15.4 (c)(2) 2.1, 12.5, 15.4 (c)(3) Not applicable (d) Not applicable (e) 2.1, 15.4 (f) 15.4 Section 315(a) 7.1,7.2 (b) 6.7 (c) 7.1 (d) 7.1 (d)(1) 7.1(a) (d)(2) 7.1(b) (d)(3) 7.1(c) (e) 6.8 Section 316(a) (last sentence) 8.4 (a)(1)(A) 6.6 (a)(1)(B) 6.6 (a)(2) Not applicable (b) 6.4 (c) Not applicable Section 317(a)(1) 6.2, 6.5 (a)(2) 6.2 (b) 4.4(a) Section 318(a) 15.6 Note: This reconciliation and tie shall not, for any purpose, be deemed to be part of the Indenture TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 1.1 Certain Terms Defined 1 ARTICLE II ISSUE, DESCRIPTION, EXECUTION, REGISTRATION OF TRANSFERAND EXCHANGE OF SECURITIES 11 2.1 Amount, Series and Delivery of Securities 11 2.2 Form of Securities and Trust’s Certification 15 2.3 Denominations of and Payment of Interest on Securities 16 2.4 Execution of Securities 16 2.5 Registration, Transfer and Exchange of Securities 17 2.6 Temporary Securities 18 2.7 Mutilated, Destroyed, Lost or Stolen Securities 19 2.8 Cancellation and Disposition of Surrendered Securities 19 2.9 Authenticating Agents 20 2.10 Deferrals of Interest Payment Dates 21 2.11 Right of Set-Off 21 2.12 Shortening or Extension of Stated Maturity 21 2.13 Agreed Tax Treatment 21 2.14 CUSIP and Other Numbers 21 ARTICLE III REDEMPTION OF SECURITIES 21 3.1 Applicability of Article 21 3.2 Mailing of Notice of Redemption 22 3.3 When Securities Called for Redemption Become Due and Payable 23 ARTICLE IV PARTICULAR COVENANTS OF THE COMPANY 23 4.1 Payment of Principal of and Interest on Securities 23 4.2 Maintenance of Offices or Agencies for Registration of Transfer, Exchange and Payment of Securities 24 4.3 Appointment to Fill a Vacancy in the Office of Trustee 24 4.4 Duties of Paying Agent 24 4.5 Further Assurances 25 4.6 Certificate as to Defaults; Notices of Certain Defaults 25 4.7 Waiver of Covenants 25 4.8 Additional Tax Sums 25 4.9 Additional Covenants 26 4.10 Calculation of Original Issue Discount 26 ARTICLE V SECURITYHOLDERS’ LISTS AND REPORTS BY THE COMPANY AND THE TRUSTEE 27 5.1 Company to Furnish Trustee Information as to the Names and Addresses of Securityholders 27 5.2 Trustee to Preserve Information as to the Names and Address of Securityholders Received by It 27 5.3 Annual and Other Reports to be Filed by Company with Trustee 27 5.4 Trustee to Transmit Annual Report to Securityholders 28 ARTICLE VI REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS ON EVENT OF DEFAULT 29 6.1 Events of Default Defined 29 6.2 Covenant of Company to Pay to Trustee Whole Amount Due on Securities on Default in Payment of Interest or Principal 31 6.3 Application of Moneys Collected by Trustee 32 6.4 Limitation on suits by Holders of Securities 33 6.5 On Default Trustee May Take Appropriate Action; Direct Action 34 6.6 Rights of Holders of Majority in Principal Amount of Securities to Direct Trustee and to Waive Default 6.7 Trustee to Give Notice of Defaults Know to It, but May Withhold in Certain Circumstances 35 6.8 Requirement of an Undertaking to Pay Costs in Certain Suits Under the Indenture or Against the Trustee 35 ARTICLE VII CONCERNING THE TRUSTEE 35 7.1 Upon Event of Default Occurring and Continuing, Trustee Shall Exercise Powers Vested in It, and Use Same Degree of Care and Skill in Their Exercise, as a Prudent Man Would Use 35 7.2 Reliance on Documents, Opinions, Etc. 36 7.3 Trustee Not Liable for Recitals in Indenture or in Securities 37 7.4 May Hold Securities 38 7.5 Moneys Received by Trustee to be Held in Trust without Interest 38 7.6 Trustee Entitledto Compensation, Reimbursement and Indemnity 38 7.7 Right to Trustee to Rely on Officer’s Certification where No Other Evidence Specifically Prescribed 38 7.8 Disqualification’ Conflicting Interests 38 7.9 Requirements for Eligibility of Trustee 39 7.10 Resignation and Removal of Trustee 39 7.11 Acceptance by Successor Trustee 40 7.12 Successor to Trustee by Merger, Consolidation or Succession to Business 41 7.13 L:imitations on Preferential Collection of Claims by the Trustee 41 ARTICLE VIII CONCERNING THE SECURITYHOLDERS 42 8.1 Evidence of Action by Securityholders 42 8.2 Proof of Execution of Instruments and of Holding of Securities 43 8.3 Who may be Deemed Owners of Securities 43 8.4 Securities Owned by Company or Controlled or Controlling Persons Disregarded for Certain Purposes 43 8.5 Instruments Executed by Securityholders Bind Future Holders 43 ARTICLE IX SECURITYHOLDERS’ MEETING 44 9.1 Purposes for which meetings may be Called 44 9.2 Manner of Calling Meetings 45 9.3 Call of Meeting by Company or Securityholders 45 9.4 Who May Attend and Vote at Meetings 45 9.5 Regulations may be made by Trustee 45 9.6 Manner of Voting at Meetings and Record to be Kept 46 9.7 Exercise of Rights of Trustee, Securityholders and Registered owners of Preferred Securities Not to be Hindered or Delayed 46 ARTICLE X SUPPLEMENTAL INDENTURES 46 10.1 Purpose for which Supplemental Indentures may be Entered into Without Consent of Securityholders 46 10.2 Modification of Indenture with Consent of Holders of a Majority in Principal Amount of Securities 48 10.3 Effect of Supplemental Indentures 49 10.4 Securities May Bear Notation of Changes by Supplemental Indentures 49 10.5 Revocation and Effect of Consents 49 10.6 Conformity with Trust Indenture Act 50 ARTICLE XI CONSOLIDATION, MERGER, SALE OR CONVEYANCE 50 11.1 Company May Consolidate, Etc., on Certain Terms 50 11.2 Successor Corporation Substituted 50 11.3 Opinion of Counsel to Trustee 51 ARTICLE XII SATISFACTION AND DISCHARGE OF INDENTURE UNCLAIMED MONEYS 51 12.1 Satisfaction and Discharge of Indenture 51 12.2 Application by Trustee of Funds Deposited for Payment of Securities 51 12.3 Repayment of Moneys Held by Paying Agent 52 12.4 Repayment of Moneys Held by Trustee 52 12.5 Defeasance and Covenant Defeasance 52 ARTICLE XIII IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS, DIRECTORS AND EMPLOYEES 55 13.1 Incorporation, Stockholders, Officers, Directors and Employees of Company Exempt from Individual Liability 55 ARTICLE XIV SUBORDINATION OF SECURITIES 56 14.1 Agreement to Subordinate 56 14.2 Obligation of the Company Unconditional 57 14.3 Limitations on Duties to Holders of Priority Indebtedness of the Company 58 14.4 Notice to Trustee of Facts Prohibiting Payment 58 14.5 Application by Trustee of Moneys Deposited with It 58 14.6 Subrogation 58 14.7 Subordination Rights Not Impaired by Acts or Omissions of Company or Holders of Priority Indebtedness of the Company 59 14.8 Authorization of Trustee to Effectuate Subordination of Securities 59 14.9 No Payment when Priority Indebtedness of the Company in Default 59 14.10 Right of Trustee to Hold Priority Indebtedness of the Company 60 14.11 Article fourteen Not to Prevent Defaults 60 ARTICLE XV MISCELLANEOUS PROVISIONS 60 15.1 Successors and Assigns of Company Bound by Indenture 60 15.2 Acts of Board, Committee or Officer of Successor Corporation Valid 60 15.3 Required Notices or Demands may be Served by Mail 60 15.4 Officer’s Certificate and Opinion of Counsel to be Furnished upon Applications or Demands by the Company 60 15.5 Payments Due on Saturdays, Sundays,and Holidays 61 15.6 Provisions Required by Trust Indenture Act to Control 61 15.7 Indenture and Securities to be Construed in Accordance with the Laws of the State of New York 61 15.8 Provisions of the Indenture and Securities for the Sole Benefit of the Parties and the Securityholders 61 15.9 Indenture may be Executed in Counterparts 62 15.10 Securities in Foreign Currencies 62 15.11 Table of Contents, Headings, Etc. 62 THIS JUNIOR SUBORDINATED INDENTURE (the “Indenture”), dated as of November 1, 2009 between SCANA CORPORATION, a corporation duly organized and existing under the laws of the
